Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments are moot as they do not apply to all of the references below.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. pat. No. 10269735 to Shukla et al. (Shukla) in view of U.S. pat. Pub. No. 9368720  to Moon et al. (Moon) and further in view of U.S. Pat. No. 8,614,472 to Islam et al. (Islam).
Regarding Claim 15, Shukla teaches an adjustable passive component (see Fig. 1, 100) comprising: 
multiple segments each having a shape, a capacitance value 112, an inductance value 106, and a resistance value 114; 
at least one switch (transistor), 
a selectable individual digit or a selectable individual turn in said multiple segments being capable to be individually engaged and disengaged in said adjustable passive component by said switch; 
wherein said selectable individual digit or said selectable individual turn and said at least one switch are in a series configuration (although not shown, there can only be two configurations: series and shunt; the person of ordinary skill may arrive at either conclusion with minimal experimentation by simply trying one of two possible configurations, see MPEP 2143(E)), such that said selectable individual digit or said selectable individual turn is individually engaged by said at least one switch (see Figs. 2 and 3 and associated text, individual fingers of the variable capacitor 112 and variable inductors 107 may be bypassed or included to vary the capacitance and the inductance of the component). 
Shukla does not explicitly teach that the switches are PCM RF switches. However, in analogous art, Moon teaches PCM switches for RF use throughout the disclosure. It would have been obvious to the person of ordinary skill at the time of filing to include the teaching of Moon because PCM switches are non-volatile and do not require standby power to hold a configuration.
Shukla and Moon do not explicitly teach that each digit is independently operable from all other digits. However, in analogous art, Islam teaches in the abstract that a switch may be coupled to each individual plate (corresponding to a finger).  It would have been obvious to the person of ordinary skill at the time of filing to include the teaching of Islam in order to finely adjust a tunable capacitor, as taught by Islam throughout.

Regarding Claim 17, Shukla, Moon and Islam teach the adjustable passive component of claim 15, wherein said adjustable passive component is an interdigitated capacitor, and said selectable individual digit segment is a digit in said interdigitated capacitor (see Fig. 3, nodes 132 may be activated or deactivated to include or bypass digits 138, see also Islam abstract).

Regarding Claim 18, Shukla, Moon and Islam teach the adjustable passive component of claim 15, wherein said adjustable passive component is a spiral inductor, and said selectable individual turn segment is a turn in said spiral inductor (see Figs. 2 or 3, nodes N1-N4 of the spiral may be activated to include or bypass loop segments of the spiral inductor, thereby adjusting the inductance).
Allowable Subject Matter
Claims 1-6 and 9-14 are allowed.  Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The cited prior art does not teach a contact uniformity support layer over a PCM layer in context with the remainder of the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVREN SEVEN whose telephone number is (571)270-5666.  The examiner can normally be reached on Mon-Fri 8:00- 5:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571) 272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EVREN SEVEN/Primary Examiner, Art Unit 2812